Case 19-55422-wlh    Doc 77    Filed 06/03/21 Entered 06/03/21 13:16:57   Desc Main
                               Document      Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                         )
                                               )     CHAPTER 7
MARIANNE ELIZABETH DETLING                     )     CASE NO. 19-55422-wlh
                                               )
     Debtor.                                   )
_________________________________

              SECOND MOTION TO EXTEND LIMITATIONS
                 PERIOD PURSUANT TO 11 U.S.C. §546

      Cathy L. Scarver, as Chapter 7 Trustee (the “Trustee”) for the estate of the

above-stated debtor, Marianne Elizabeth Detling (the “Debtor”), by and through

counsel, files this Second Motion to Extent Limitations Period Under 11 U.S.C. §546.

In support, the Trustee respectfully states as follows:

                                          1.

      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

1334 and the Standing Order of Reference of the United States Bankruptcy Court for

the Northern District of Georgia. This is a core proceeding under 28 U.S.C. §157(b).

                                          2.

      The Debtor, Marianne Elizabeth Detling, filed a Chapter 7 Petition in this

Court on April 4, 2019 (the “Petition Date”). Cathy L. Scarver was subsequently

appointed Chapter 7 Trustee.

                                          1
Case 19-55422-wlh     Doc 77   Filed 06/03/21 Entered 06/03/21 13:16:57    Desc Main
                               Document      Page 2 of 4



                                           3.

      The Trustee has conducted, and is continuing to conduct, an investigation of

the financial affairs of the Debtor in order to determine whether funds may be

available for distribution to the creditors and whether the Trustee may have claims

and causes of action against Debtor or non-debtors.

                                           4.

      The initial statute of limitations for avoidance actions was April 4, 2021, or

two years after the Petition Date, pursuant to 11 U.S.C. §546. On April 5, 2021,

the Court entered a Consent Order extending the statute of limitations for certain

claims to June 3, 2021. See Dkt.No. 71.

                                           5.

      The Trustee has asserted a claim against the Debtor regarding a bank

account held in the name of the Debtor, as custodian of her minor child,

established pursuant to the Georgia Transfers to Minors Act. The Trustee and

Debtor preliminarily reached a settlement subject to the execution of a written

settlement agreement and approval by the Court. Prior to executing the written

agreement and turning over the settlement funds, Debtor filed a Motion to Convert

to Chapter 13. See Dkt. Nos. 75, 76. The hearing is scheduled for June 10, 2021,

after the expiration of the limitations period.

                                           2
Case 19-55422-wlh     Doc 77   Filed 06/03/21 Entered 06/03/21 13:16:57        Desc Main
                               Document      Page 3 of 4



                                           6.

      The Trustee requests that based on the facts set forth herein it is in the

interests of the estate, creditors and justice to extend the statute of limitations an

additional ninety-days, through and including September 1, 2021, as to avoidance

and turnover claims against the Debtor, individually and as Custodian.



      WHEREFORE Cathy L. Scarver, Chapter 7 Trustee, requests that the Court

enter an Order extending the statute of limitations of 11 U.S.C. § 546 through and

including September 1, 2021.



      Respectfully submitted this 3rd day of June 2021.


                                         __________/S/_______
                                         Scott B. Riddle, Esq.
                                         GA Bar 604855
                                         Law Office of Scott B. Riddle, LLC
                                         Suite 1800 Tower Place
                                         3340 Peachtree Road NE
                                         Atlanta GA 30326
                                         Telephone: (404) 815-0164
                                         Counsel for Chapter 7 Trustee




                                            3
Case 19-55422-wlh     Doc 77   Filed 06/03/21 Entered 06/03/21 13:16:57     Desc Main
                               Document      Page 4 of 4



                             CERTIFICATE OF SERVICE

This is to certify that I have caused this day to be served a true and correct copy of
the foregoing MOTION TO EXCTEND STATUTE OF LIMITATIONS by
depositing same in United States Mail in a properly addressed envelope with
adequate postage thereon to:


Marianne Elizabeth Detling
188 Pinehurst Lane
Marietta, GA 30068

David A. Cox
David A. Cox Law, LLC
2870 Peachtree Road #183
Atlanta, GA 30305

Virginia B. Bogue, Esq.
Kaplan, Bogue & Cooper, P.C.
5909 Peachtree Dunwoody Road
Suite 990
Atlanta, Georgia 30328

Andres H. Sandoval
Assistant United States Attorney
United States Attorney’s Office
Northern District of Georgia
75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30303




       This 3rd day of June 2021.



                                                  /S/_________________
                                        Scott B. Riddle, Esq.




                                          4
